EXHIBIT 10.1

FORM OF

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Exicure, Inc., a
Delaware corporation (formerly known as Max-1 Acquisition Corporation, the
“Company”).

R E C I T A L S

A. The Company is offering a minimum of 6,666,666 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at a purchase price of
$3.00 per share (the “Purchase Price”), for an aggregate purchase price of
approximately $20 million (the “Minimum Offering Amount”), and a maximum of
13,333,333 shares of Common Stock at the Purchase Price for an aggregate
Purchase Price of approximately $40 million (the “Maximum Offering Amount”). The
Company may also sell an additional 3,333,333 shares of Common Stock at the
Purchase Price for an aggregate Purchase Price of approximately $10 million to
cover over-subscriptions (the “Over-Subscription Option”), in the event the
Offering is oversubscribed.

B. The Initial Closing (as defined below) of no less than the Minimum Offering
Amount, including the Minimum Insider Investment (as defined below) has been
completed on September 26, 2017 concurrently with the closing of a merger by and
among the Company, Max-1 Acquisition Sub, Inc., a Delaware corporation
(“Merger-Sub”) and wholly owned subsidiary of the Company, and Exicure Operating
Company, a Delaware corporation (formerly known as Exicure, Inc., “Exicure”),
pursuant to which Merger-Sub merged with and into Exicure, with Exicure
surviving the merger as a wholly owned subsidiary of the Company (the “Merger”)
and pursuant to which all of the outstanding shares of Exicure’s capital stock
were exchanged for 26,666,627 shares of the Company’s Common Stock (the “Merger
Shares”). Upon the consummation of the Merger, Exicure changed its name to
“Exicure Operating Company” and the Company changed its name to “Exicure, Inc.”

C. The Shares (as defined below) subscribed for pursuant to this Agreement have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Offering is being made on a reasonable best efforts basis
to “accredited investors,” as defined in Regulation D under the Securities Act
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D.

AGREEMENT

The Company and the Purchaser hereby agree as follows:

1. Subscription.

1.1 Purchase and Sale of the Shares.

(a) Subject to the terms and conditions of this Agreement, the undersigned
Purchaser agrees to purchase, and the Company agrees to sell and issue to such
Purchaser, that number of shares set forth on such Purchaser’s Omnibus Signature
Page attached hereto at the Purchase Price, for a total aggregate Purchase Price
as set forth on such Omnibus Signature Page. The minimum subscription amount for
each Purchaser in the Offering is



--------------------------------------------------------------------------------

$49,998 (or 16,666 shares). The Company may accept subscriptions for less than
$49,998 from any Purchaser in its sole discretion. Stockholders of Exicure will
purchase a minimum of $12.5 million of Shares in the Offering (the “Minimum
Insider Investment”) and certain existing stockholders of the Company will
purchase a minimum of $500,000 of Shares in the Offering. For the purposes of
this Agreement, “Shares” means the shares of Common Stock issued in the Offering
at the Initial Closing (as defined below), the First Subsequent Closing (as
defined below) or at any Subsequent Closing (as defined below).

(b) This Agreement is one of a series of subscription agreements issued (and to
be issued) by the Company to purchasers of Shares in connection with the
Offering with substantially the same terms and conditions set forth in this
Agreement (each, a “Subscription Agreement”, and collectively, the “Subscription
Agreements”).

1.2 Subscription Procedure; Closing.

(a) Initial Closing. The initial closing of purchase and sale of Shares in the
Offering took place on September 26, 2017 (the “Initial Closing”).

(b) First Subsequent Closing. A subsequent closing of the purchase and sale of
the Shares shall take place remotely via the exchange of documents and
signatures on October 27, 2017 or at such other time and place as mutually
agreed to by the Company and the Purchaser (the “First Subsequent Closing”).

(c) Subsequent Closings. If the Maximum Offering Amount is not sold at the
Initial Closing or at the First Subsequent Closing, at any time prior to
October 31, 2017 or at such later time as the Company and the Placement Agents
may mutually agree without notice to or consent from the Purchaser, the Company
may sell additional Shares up to the Maximum Offering Amount and if there are
over-subscriptions, such additional Shares as may be sold in connection with the
Over-Subscription Option to such persons as may be approved by the Company and
who are reasonably acceptable to the Placement Agents (the “Additional
Purchasers”) (the closing of each sale contemplated by this subsection (c), a
“Subsequent Closing”); provided that in no event shall any Subsequent Closing
occur after November 30, 2017 (the “Long-Stop Date”). The Company shall timely
file with the Securities and Exchange Commission (the “SEC”) a Current Report on
Form 8-K relating to the sale of securities in any such Subsequent Closing. All
such sales made at any Subsequent Closing, shall be made on the same terms and
conditions set forth in this Agreement.

(d) Subscription Procedure. To complete a subscription for the Shares pursuant
hereto, the Purchaser must fully comply with the subscription procedure provided
in paragraphs i. through iii. of this Section on or before the First Subsequent
Closing or any Subsequent Closing, as applicable:

(i) Subscription Documents. At or before the First Subsequent Closing or any
Subsequent Closing, as applicable, the Purchaser shall review, complete and
execute the Omnibus Signature Page to this Agreement and the Registration Rights
Agreement substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”), Investor Profile, Anti-Money Laundering Form and Investor
Certification, attached hereto following the Omnibus Signature Page
(collectively, the “Subscription Documents”), if applicable, additional forms
and questionnaires distributed to the Purchaser and deliver the Subscription
Documents and such additional forms and questionnaires to the party indicated
thereon at the address set forth under the caption “How to subscribe for Shares
in the private offering of the Company.” below. Executed documents may be
delivered to such party by facsimile or .pdf sent by electronic mail (e-mail).

 

2



--------------------------------------------------------------------------------

(ii) Purchase Price. Simultaneously with the delivery of the Subscription
Documents as provided herein, and in any event at or prior to the First
Subsequent Closing or any Subsequent Closing, as applicable, the Purchaser shall
deliver to Delaware Trust Company, in its capacity as escrow agent (the “Escrow
Agent”), under an escrow agreement among the Company, the Placement Agents (as
defined below) and the Escrow Agent (the “Escrow Agreement”) the full Purchase
Price set forth on the Purchaser’s Omnibus Signature Page attached hereto, by
certified or other bank check or by wire transfer of immediately available
funds, pursuant to the instructions set forth under the caption “How to
subscribe for Shares in the private offering of the Company” below. Such funds
will be held for the Purchaser’s benefit in the escrow account established for
the Offering (the “Escrow Account”) and will be returned promptly upon the
Purchaser’s written request to the Escrow Agent or the Company, without interest
or offset, if this Agreement is not accepted by the Company or if the Offering
is terminated pursuant to the terms herein prior to the First Subsequent Closing
or any Subsequent Closing, as applicable.

(iii) Company Discretion. The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for Shares, in whole or in part, notwithstanding prior receipt by
the Purchaser of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
by the Company in whole pursuant to the first sentence of this
Section 1.2(d)(iii), or the Offering is terminated, the Company shall
immediately return, and shall cause the Escrow Agent to immediately return, all
funds paid by or on behalf of the Purchaser pursuant to this Agreement, without
interest or offset, and this Agreement shall thereafter be of no further force
or effect. If this subscription is rejected by the Company in part, the Company
shall immediately return, and shall cause the Escrow Agent to immediately
return, all funds paid by or on behalf of the Purchaser for the rejected portion
of this subscription, without interest or offset, and this Agreement shall
continue in full force and effect to the extent this subscription was accepted.

2. Placement Agents.

(a) Katalyst Securities LLC., a U.S.-registered broker-dealer (“Katalyst”), has
been engaged by the Company as placement agent on a reasonable best efforts
basis, for the Offering. The Company, subject to its agreement with Katalyst, or
Katalyst itself, may engage additional placement agents (Katalyst together with
any such additional placement agents, the “Placement Agents”).

(b) The aggregate cash commission paid and Placement Agent Warrant (as defined
below) coverage issued to the Placement Agents in connection with the Initial
Closing is disclosed in the Super 8-K.

(c) The Placement Agents, collectively, will be paid at the First Subsequent
Closing and each Subsequent Closing from the Offering proceeds a total cash
commission of seven percent (7%) of the gross Purchase Price paid by Purchasers
in the First Subsequent Closing and the applicable Subsequent Closings (if any)
introduced by them (the “Cash Fee”) and will collectively receive warrants to
purchase a number of shares of Common Stock equal to 7% of the number of shares
of Common Stock sold to investors at

 

3



--------------------------------------------------------------------------------

the First Subsequent Closing and the applicable Subsequent Closings (if any),
introduced by them, with a term of three (3) years from the date of First
Subsequent Closing and the applicable Subsequent Closing, and at an exercise
price of $3.00 per share (the “Placement Agent Warrants”); provided that with
respect to funds raised in the First Subsequent Closing and the applicable
Subsequent Closings (if any) from existing stockholders of Exicure or other
purchasers as agreed to by Exicure and Katalyst, the Company will, at the
Company’s discretion, either (a) pay to the Placement Agents a cash payment
equal to 6% of the aggregate amount raised from existing stockholders of Exicure
in the Initial Closing, the First Subsequent Closing or any Subsequent Closing,
as applicable or (b) issue to the Placement Agents a number of shares of the
Company’s Common Stock equal to the quotient of (i) 6% of the aggregate amount
raised from existing stockholders of Exicure in the Initial Closing, the First
Subsequent Closing or any applicable Subsequent Closings, divided by (ii) the
Purchase Price with respect to the Initial Closing, the First Subsequent Closing
or any Subsequent Closings, as applicable, or (c) any combination of clauses
(a) and (b) (the “Insider Payment”). Funds raised from existing stockholders of
Exicure in the First Subsequent Closing and the applicable Subsequent Closings
will have no Placement Agent Warrant coverage.

(d) As a condition to payment of the Insider Payment, Katalyst must raise a
minimum of $10,000,000 in the Offering prior to October 31, 2017 (the “Finance
Contingency”) from investors who are not existing Exicure investors. The Company
has agreed that if Katalyst raises less than $10,000,000 in the Offering (and
therefore the Finance Contingency is not met), but Katalyst raises more than
$7,000,000 in the Offering, the Company will pay an amount of the Insider
Payment at the First Subsequent Closing and each of the Subsequent Closings, as
applicable, equal to the product of (a) 75% multiplied by (b) the quotient of
(i) the amount raised by Katalyst in the Initial Closing, the First Subsequent
Closing or any Subsequent Closing, as applicable, divided by (ii) $10,000,000,
multiplied by (c) the Insider Payment that would be due at the Initial Closing,
the First Subsequent Closing or any applicable Subsequent Closing, as the case
may be, in the absence of the Finance Contingency. For the avoidance of doubt,
the description of the Placement Agent compensation set forth in Section 2(c)
and Section 2(d) is intended to be consistent with the description set forth in
the Super 8-K (as defined below) and does not enlarge or create any obligation
on the part of the Company that would not otherwise exist.

(e) The Company will also pay certain expenses of the Placement Agents in
connection with the Offering. Any sub-agent of the Placement Agent that
introduces investors that participate in the First Subsequent Closing and the
applicable Subsequent Closings of the Offering will be entitled to share in the
Cash Fee, Insider Payment and/or Placement Agent Warrants attributable to those
investors pursuant to the terms of an executed sub-agent agreement. The shares,
if any, issued pursuant to the Insider Payment will be subject to a lock-up
agreement for a period of 18 months.

3. Representations and Warranties of the Company. Except (i) as set forth in the
Disclosure Schedule delivered to the Purchaser concurrently with the execution
of this Agreement (the “Disclosure Schedule”), or (ii) as disclosed in the Form
8-K describing the Merger, the Offering and the related transactions filed by
the Company with the SEC on October 2, 2017 (the “Super 8-K”) (but excluding any
disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature), or (iii) as disclosed in the

 

4



--------------------------------------------------------------------------------

Information Statement Pursuant to Section 14(c) of the Securities Exchange Act
of 1934 filed with the SEC on October 16, 2017 (the “14-C”), the Company hereby
represents and warrants to the Purchaser, as of the First Subsequent Closing
date, the following:

(a) Organization and Qualification. The Company and each of its subsidiaries is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a material
adverse effect on the assets, business, financial condition, results of
operations or future prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”). Each subsidiary of the Company is
identified on Schedule 3a attached hereto.

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement
and the Escrow Agreement (the “Transaction Documents”) and to issue the Shares,
in accordance with the terms hereof and thereof; (ii) the execution and delivery
by the Company of each of the Transaction Documents and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Shares, have been, or will be at the time of
execution of such Transaction Document, duly authorized by the Company’s Board
of Directors, and no further consent or authorization is, or will be at the time
of execution of such Transaction Document, required by the Company, its Board of
Directors or its stockholders; (iii) each of the Transaction Documents will be
duly executed and delivered by the Company; and (iv) the Transaction Documents
when executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, with respect to any rights to indemnity or contribution contained
in the Transaction Documents, as such rights may be limited by state or federal
laws or public policy underlying such laws.

(c) Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”). Immediately before the First
Subsequent Closing, the Company will have 35,513,987 shares of Common Stock and
no shares of Preferred Stock issued and outstanding. All of the outstanding
shares of Common Stock and of the capital stock of each of the Company’s
subsidiaries have been duly authorized, validly issued and are fully paid and
non-assessable. The outstanding capitalization of the Company (i) immediately
after the Initial Closing, and (ii) assuming that the Company issues and sells
1,666,667 Shares in the First Subsequent Closing will be as set forth in the
“Post-Closing Capitalization Table” in Schedule 3(c). Immediately following the
First Subsequent Closing: (i) no shares of capital stock of the Company or any
of its subsidiaries will be subject to preemptive rights or any other similar
rights or any liens or encumbrances (other than as contemplated by Section 5(f)
hereof) suffered or permitted by the Company; (ii) except as set forth on the
Super 8-K and as contemplated by the Transaction Documents and Placement Agent
Warrants, there will be no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or

 

5



--------------------------------------------------------------------------------

rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries;
(iii) there will be no outstanding debt securities of the Company or any of its
subsidiaries other than indebtedness as disclosed in Schedule 3c(iii) or the
Super 8-K; (iv) other than pursuant to the Registration Rights Agreement or as
set forth in Schedule 3(c)(iv) or disclosed in the Super 8-K, there will be no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act; (v) there will be no outstanding registration statements of the Company or
any of its subsidiaries, and there will be no outstanding comment letters from
the SEC or any other regulatory agency; (vi) except as provided in this
Agreement or as set forth in Schedule 3c(vi) or disclosed in the Super 8-K,
there will be no securities or instruments of the Company or any of its
subsidiaries containing anti-dilution or similar provisions, including the right
to adjust the exercise, exchange or reset price under such securities, that will
be triggered by the issuance of the Shares as described in this Agreement; and
(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Shares or the issuance and sale thereof. Upon request, the
Company will make available to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation, as in effect as of the First Subsequent
Closing, and the Company’s Bylaws, as in effect as of the First Subsequent
Closing, and the terms of all securities exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to officers, directors, employees and consultants.

(d) Issuance of Shares. The Shares that are being issued to the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be duly and validly issued,
fully paid and non-assessable, and free of restrictions on transfer and other
liens and encumbrances other than restrictions on transfer under the Transaction
Documents, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser.

(e) No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby including issuance and sale of the
Shares in accordance with this Agreement will not (i) result in a violation of
the Certificate of Incorporation or the Bylaws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including U.S. federal and
state securities laws and regulations) applicable to the Company or any
subsidiary or by which any property or asset of the Company or any subsidiary is
bound or affected, except for those which would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any subsidiary is in
violation of or in default under, any provision of its Certificate of
Incorporation or Bylaws. Neither the Company nor any subsidiary is in violation
of any term of or in default under any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or any subsidiary, which violation
or breach has had or would reasonably be expected to have a

 

6



--------------------------------------------------------------------------------

Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act and any applicable state securities
laws, neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof. Except as
disclosed in Schedule 3(e) or the Super 8-K, neither the execution and delivery
by the Company of the Transaction Documents, nor the consummation by the Company
of the transactions contemplated hereby or thereby, will require any notice,
consent or waiver under any contract or instrument to which the Company or any
subsidiary is a party or by which the Company or any subsidiary is bound or to
which any of their assets is subject, except for any notice, consent or waiver
the absence of which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. All consents, authorizations,
orders, filings and registrations which the Company or any of its subsidiaries
is required to obtain pursuant to the preceding two sentences have been or will
be obtained or effected on or prior to the First Subsequent Closing.

(f) Absence of Litigation. Except as disclosed in Schedule 3(f) or the Super
8-K, there is no action, suit, claim, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation before
or by any court, public board, governmental or administrative agency,
self-regulatory organization, arbitrator, regulatory authority, stock market,
stock exchange or trading facility (an “Action”) now pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its subsidiaries or any of their respective officers or directors, which would
be reasonably likely to (i) adversely affect the validity or enforceability of,
or the authority or ability of the Company to perform its obligations under,
this Agreement or any of the other Transaction Documents, or (ii) have a
Material Adverse Effect. For the purpose of this Agreement, the knowledge of the
Company means the knowledge of the officers of the Company (for the avoidance of
doubt, after giving effect to the Merger) and Exicure (both actual or
constructive knowledge that they would have had upon reasonable inquiry of the
personnel of Exicure responsible for the applicable subject matter). Neither the
Company nor any of its subsidiaries is subject to any judgment, decree, or order
which has had, or would reasonably be expected to have a Material Adverse
Effect.

(g) Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

(h) No General Solicitation. Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as

 

7



--------------------------------------------------------------------------------

such terms are used in and construed under Rule 144 under the Securities Act
(“Rule 144”). With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

(i) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
to the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

(j) Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

(k) Intellectual Property Rights. Immediately following the First Subsequent
Closing, except as set forth on Schedule 3(k) or the Super 8-K, the Company and
its subsidiaries own, possess, and have all right, title, and interest in and
to, free and clear of all liens and encumbrances, or (if disclosed to be
licensed by the Company in the Super 8-K) have the valid and enforceable right
to use pursuant to a license, sublicense, agreement or permission , all
Intellectual Property disclosed to be owned, licensed or used by the Company or
its subsidiaries in the Super 8-K, except such failure(s) to own, possess or
have such rights as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, and there are no unreleased
liens or security interests which have been filed, or which the Company has
received notice of, against any of the patents owned by the Company.
Furthermore, (A) to the Company’s knowledge, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
result in a Material Adverse Effect; (B) there is no pending or, to the
Company’s knowledge, threatened, Action by others challenging the Company’s or
any of its subsidiaries’ rights in or to any such Intellectual Property, and to
the Company’s knowledge, there are no facts which would form a reasonable basis
for any such Action; (C) the Intellectual Property owned by the Company and its
subsidiaries, and to the Company’s knowledge, the Intellectual Property licensed
to the Company and its subsidiaries, has not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the Company’s
knowledge, threatened Action by others challenging the validity, enforceability
or scope of any such Intellectual Property, and, to the Company’s knowledge,
there are no facts which would form a reasonable basis for any such Action;
(D) there is no pending or, to the Company’s knowledge, threatened Action by
others that the Company or any of its subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, neither the Company nor any of its subsidiaries has received any written
notice of such Action, and, to the Company’s knowledge, there are no other facts
which would form a reasonable basis for any such Action, except in each case for
any Action as would not be reasonably expected to have a Material Adverse
Effect; and (E) to the Company’s knowledge, no employee of the Company or any of
its subsidiaries is in violation of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation

 

8



--------------------------------------------------------------------------------

agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company or any of its subsidiaries or actions undertaken by
the employee while employed with the Company or any of its subsidiaries, except
such violation as would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, (1) the Company and its subsidiaries have disclosed to the U.S. Patent
and Trademark Office (USPTO) all information known to the Company to be relevant
to the patentability of its inventions in accordance with 37 C.F.R.
Section 1.56, and (2) neither the Company nor any of its subsidiaries made any
misrepresentation or concealed any information from the USPTO in any of the
patents or patent applications owned or licensed to the Company, or in
connection with the prosecution thereof, in violation of 37 C.F.R. Section 1.56.
Except as would not reasonably be expected to have a Material Adverse Effect and
to the Company’s knowledge, (x) there are no facts that are reasonably likely to
provide a basis for a finding that the Company or any of its subsidiaries does
not have clear title to the patents or patent applications owned or licensed to
the Company or other proprietary information rights as being owned by the
Company or any of its subsidiaries, (y) no valid issued U.S. patent would be
infringed by the activities of the Company or any of its subsidiaries relating
to products currently or proposed to be manufactured, used or sold by the
Company or any of its subsidiaries and (z) there are no facts with respect to
any issued patent owned that would cause any claim of any such patent not to be
valid and enforceable with applicable regulations. “Intellectual Property” shall
mean all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, domain names, technology and know-how.

(l) Environmental Laws.

(i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles;
(vii) health and safety of employees and other persons; and
(viii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

 

9



--------------------------------------------------------------------------------

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

(m) Authorizations; Regulatory Compliance. The Company and each of its
subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business in all applicable jurisdictions and all such Authorizations are
valid and in full force and effect, except for Authorizations the absence of
which would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries is in material violation of any
terms of any such Authorizations, except, in each case, such as would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received written notice of any
revocation or modification of any such Authorization, or written notice that
such revocation or modification is being considered, except to the extent that
any such revocation or modification would not be reasonably expected to have a
Material Adverse Effect. The Company and each of its subsidiaries is in
compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, including such laws and regulations applicable
to the manufacture, distribution, import and export of regulated products and
component parts and ingredients, except as would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has received any FDA Form 483, warning letter, untitled letter or other
correspondence or written notice from the U.S. Food and Drug Administration
(“FDA”), its foreign counterparts, or any other federal, state, local or foreign
governmental or regulatory authority (each a “Governmental Authority”), alleging
or asserting noncompliance with the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) or comparable foreign laws. Neither the Company nor any of
its subsidiaries has been notified, either orally or in writing, by any
Governmental Authority that a clinical study has been put on hold or may be put
on hold. The Company and each of its subsidiaries, and to the Company’s
knowledge, each of their respective directors, officers, employees and agents,
is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Health Insurance Portability and Accountability
Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health Information
Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. § 17921 et
seq.), and the regulations promulgated pursuant to such laws, and comparable
state laws and foreign laws (collectively, “Health Care Laws”) , except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received written notice of
any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in material
violation of any Health Care Laws or any Authorizations, nor that any activity
conducted by either an employee or any person acting on the Company’s behalf is
in violation of applicable data protection and privacy laws, rules and
regulations, as amended from time to time, with respect to the collection, use,
processing, storage, transfer, modification, deletion and/or disclosure of any
personal information that is protected under

 

10



--------------------------------------------------------------------------------

applicable privacy laws and regulations. The Company and each of its
subsidiaries has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments thereto as required by any Health Care Laws or any
Authorizations and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete,
correct and not misleading on the date filed (or were corrected or supplemented
by a subsequent submission), except where any of the foregoing would not be
reasonably expected to have a Material Adverse Effect. Neither the Company nor
any of its subsidiaries has, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any other
notice or action relating to any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated or conducted any such notice
or action relating to any of the Company’s products in development. Neither the
Company nor any of its subsidiaries is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Authority.

(n) Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as disclosed in Schedule 3(n) or the Super 8-K, each of the
Company and its subsidiaries has good and marketable title to all of its
personal property and assets, free and clear of any restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. Except as disclosed in Schedule 3(n)
or the Super 8-K, with respect to properties and assets it leases, each of the
Company and its subsidiaries is in compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.

(o) Tax Status. The Company and each subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due from the Company or
any subsidiary by the taxing authority of any jurisdiction, and the officers of
the Company know of no basis for any such claim.

(p) Certain Transactions. Except for arm’s length transactions pursuant to which
the Company or any subsidiary makes payments in the ordinary course of business
upon terms no less favorable than it could obtain from third parties, none of
the officers, directors, or employees of the Company or any subsidiary is
presently a party to any transaction with the Company or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any

 

11



--------------------------------------------------------------------------------

officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner. All transactions that would be required
to be disclosed by the Company pursuant to Item 404 of Regulation S- K
promulgated under the Securities Act are disclosed in the SEC Reports in
accordance with Item 404 or in the Super 8-K.

(q) Rights of First Refusal. Except as disclosed in Schedule 3(q) or the Super
8-K, the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.

(r) Insurance. The Company and its subsidiaries have insurance policies of the
type and in amounts customarily carried by organizations conducting businesses
or owning assets similar to those of the Company and its subsidiaries. There is
no material claim pending under any such policy as to which coverage has been
questioned, denied or disputed by the underwriter of such policy.

(s) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (together with the Super
8-K, the “SEC Reports”) for the two (2) years preceding the date hereof (or such
shorter period since the Company was first required by law or regulation to file
such material). The Super 8-K complies, and the other SEC Reports at the time
they were filed complied, in all material respects with the Securities Act or
the Exchange Act, as applicable, and the applicable rules and regulations of the
SEC thereunder. There are no contracts, agreements or other documents that are
required to be described in the SEC Reports and/or to be filed as exhibits
thereto that are not described, in all material respects, and/or filed as
required. There has not been any material change or amendment to, or any waiver
of any material right under, any such contract or agreement that has not been
described in and/or filed as an exhibit to the SEC Reports.

(t) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

(u) Material Changes. Since the respective date of the latest balance sheet of
the Company and the latest balance sheet of Exicure included in the financial
statements contained within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events, occurrences or developments that
have had or would reasonably

 

12



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect with respect to the Company or
Exicure, (ii) there have not been any changes in the authorized capital, assets,
financial condition, business or operations of the Company or Exicure from that
reflected in the financial statements contained within the SEC Reports except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition, results of operations or future prospects of
the Company or Exicure, (iii) neither the Company or any subsidiary nor Exicure
has incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the financial statements of the Company or of
Exicure, as applicable, pursuant to GAAP or to be disclosed in the SEC Reports,
(iv) neither the Company or any subsidiary nor Exicure has materially altered
its method of accounting or the manner in which it keeps its accounting books
and records, and (v) neither the Company or any subsidiary nor Exicure has
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company).

(v) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-15 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

(w) Sarbanes-Oxley. The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it.

(x) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed or that otherwise
would have a Material Adverse Effect.

(y) Foreign Corrupt Practices. Neither the Company and its subsidiaries, nor to
the Company’s knowledge, any agent or other person acting on behalf of the
Company or its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

(z) Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 2 above.

 

13



--------------------------------------------------------------------------------

(aa) Disclosure Materials. The SEC Reports and the Disclosure Materials taken as
a whole do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein (in the case of SEC Reports) or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. For the purposes of this Agreement
“Disclosure Materials” means the Confidential and Non-Binding Summary Term Sheet
of the Company previously provided to the Purchaser, relating to the Offering
and any supplement or amendment thereto, any disclosure schedule or other
information document, delivered to the Purchaser prior to Purchaser’s execution
of this Agreement, including the Super 8-K and the 14-C.

(bb) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the First Subsequent Closing will
not be required to register as, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(cc) Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties (as modified by the disclosures on the Disclosure
Schedule or the Super 8- K (but excluding any disclosures contained under the
heading “Risk Factors” and any disclosures of risks included in any “forward
looking statements” or cautionary, predictive or forward-looking in nature) made
by the Company hereunder and that such representations and warranties (as
modified by the disclosures on the Disclosure Schedule or the Super 8-K (but
excluding any disclosures contained under the heading “Risk Factors” and any
disclosures of risks included in any “forward looking statements” or cautionary,
predictive or forward-looking in nature) are a material inducement to the
Purchaser purchasing the Shares.

(dd) Use of Proceeds. The Company presently intends to use the net proceeds from
the Offering to fund the ongoing development of pipeline products, for working
capital and other general corporate purposes.

(ee) Bad Actor Disqualification. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any person listed in the first paragraph of Rule 506(d)(1).

4. Representations, Warranties and Agreements of the Purchaser. The Purchaser
represents and warrants to the Company, as of the date hereof and as of the
First Subsequent Closing date or any Subsequent Closing date, as applicable, the
following:

(a) The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and has the ability to bear the economic risks
of the investment. The Purchaser can afford the loss of his, her or its entire
investment.

 

14



--------------------------------------------------------------------------------

(b) The Purchaser is acquiring the Shares for investment for his, her or its own
account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Offering and sale of the Shares have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Purchaser further represents that he,
she or it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the Shares. The Purchaser understands and acknowledges that
the Offering of the Shares will not be registered under the Securities Act nor
under the state securities laws on the ground that the sale of the Shares to the
Purchaser as provided for in this Agreement and the issuance of securities
hereunder is exempt from the registration requirements of the Securities Act and
any applicable state securities laws. The Purchaser is an “accredited investor”
as defined in Rule 501 of Regulation D as promulgated by the SEC under the
Securities Act, for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by Purchaser, and Purchaser shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Purchaser resides in the jurisdiction
set forth on the Purchaser’s Omnibus Signature Page affixed hereto. The
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the Securities Act.

(c) The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that he, she or it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound.

(d) The Purchaser understands that the Shares are being offered and sold to him,
her or it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations,

 

15



--------------------------------------------------------------------------------

warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire such securities. The Purchaser further
acknowledges and understands that the Company is relying on the representations
and warranties made by the Purchaser hereunder and that such representations and
warranties are a material inducement to the Company to sell the Shares to the
Purchaser. The Purchaser further acknowledges that without such representations
and warranties of the Purchaser made hereunder, the Company would not enter into
this Agreement with the Purchaser.

(e) The Purchase understands that, other than as expressly provided in the
Registration Rights Agreement, the Company does not currently intend to register
the Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Shares. The Purchaser understands that no public market exists
for the Company’s Common Stock and that there can be no assurance that any
public market for the Common Stock will exist or continue to exist. The
Company’s Common Stock is not approved for quotation on OTC Markets or any other
quotation system or listed on any exchange. The Company intends to cause the
Common Stock to be quoted on OTC Markets QB tier as soon as practicable
following the final Subsequent Closing of the Offering; however, the Company
makes no representation, warranty or covenant with respect to the initiation of
or continued quotation of the Common Stock on the OTC Markets quotation or
listing on any other market or exchange.

(f) The Purchaser has received, reviewed and understood the information about
the Company, including all Disclosure Materials, and has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management. The Purchaser understands that such discussions, as well
as any Disclosure Materials provided by the Company, were intended to describe
the aspects of the Company’s business and prospects and the Offering which the
Company believes to be material, but were not necessarily a thorough or
exhaustive description, and except as expressly set forth in this Agreement, the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company. Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. The Purchaser acknowledges that he, she or it is not relying
upon any person or entity, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.
Additionally, the Purchaser understands and represents that he, she or it is
purchasing the Shares notwithstanding the fact that the Company may disclose in
the future certain material information the Purchaser has not received,
including (without limitation) financial statements of the Company for the
current or prior fiscal periods, and any subsequent period financial statements
that will be filed with the SEC. Each Purchaser has sought such accounting,
legal and tax advice as the Purchaser has considered necessary to make an
informed investment decision with respect to his, her or its acquisition of the
Shares.

(g) The Purchaser acknowledges that none of the Company or the Placement Agents
is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with

 

16



--------------------------------------------------------------------------------

the Transaction Documents and the transactions contemplated hereby and thereby.
The Purchaser further represents to the Company that the Purchaser’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the Purchaser and the Purchaser’s representatives.

(h) As of the First Subsequent Closing or any Subsequent Closing, as applicable,
all actions on the part of Purchaser, and its officers, directors and partners,
if applicable, necessary for the authorization, execution and delivery of this
Agreement and the Registration Rights Agreement and the performance of all
obligations of the Purchaser hereunder and thereunder shall have been taken, and
this Agreement and the Registration Rights Agreement, assuming due execution by
the parties hereto and thereto, constitute valid and legally binding obligations
of the Purchaser, enforceable in accordance with their respective terms, subject
to: (i) judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.

(i) Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in the Purchaser, nor any person on whose
behalf the Purchaser is acting: (i) is a person listed in the Annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that neither the Purchaser nor any of the Purchaser’s Affiliates or
agents will have any claim against the Company or Exicure for any form of
damages as a result of any of the foregoing actions.

(j) If the Purchaser is Affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and

 

17



--------------------------------------------------------------------------------

warrants to the Company that: (1) the Foreign Bank has a fixed address, other
than solely an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities; (2) the Foreign Bank maintains
operating records related to its banking activities; (3) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (4) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated Affiliate.

(k) The Purchaser or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company. The Purchaser has carefully read the risk factors and other information
(including the financial statements of Exicure) included in the Super 8- K. The
Purchaser has carefully considered such risk factors before deciding to invest
in the Shares.

(l) The Purchaser has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.

(m) The Purchaser is not subscribing for Shares as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

(n) The Purchaser acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Shares or made any finding
or determination as to the fairness, suitability or wisdom of any investments
therein.

(o) Other than consummating the transactions contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any individual or entity
acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet (written or oral) from the Company or any other individual
or entity representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement. Other than to other individuals or entities party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or

 

18



--------------------------------------------------------------------------------

securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future. For purposes of this Agreement, “Short
Sales” means all “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

(p) The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

(q) The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchaser.

(r) All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true and correct in all material respects as of the date of this
Agreement, and, if there should be any material change in such information prior
to the Purchaser’s purchase of the Shares, the Purchaser will promptly furnish
revised or corrected information to the Company.

(s) The Purchaser has reviewed with its own tax advisors the U.S. federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Transaction Documents. With respect to such
matters, such Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Documents.

(t) If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the Shares; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that may need to be obtained; and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

(u)  (For ERISA plans only) If the Purchaser is a fiduciary of the Employee
Retirement Income Security Act of 1974 (“ERISA”) plan (the “Plan”), the
Purchaser represents that (i) such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities; and
(ii) the Purchaser fiduciary or Plan (a) is responsible for the decision to
invest in the Company; (b) is independent of the Company or any of its
Affiliates; (c) is qualified to make such investment decision; and (d) in making
such decision, the Purchaser fiduciary or Plan has not relied primarily on any
advice or recommendation of the Company or any of its Affiliates.

 

19



--------------------------------------------------------------------------------

(v) Neither the Purchaser nor, to the Purchaser’s knowledge, any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing members
is subject to any Disqualification Events, except for Disqualification Events
covered by Rule 506(d)(2)(ii) or (iii) under the Securities Act, and disclosed
in writing in reasonable detail to the Company.

(w) The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser may bear a customary “Affiliates”
legend.

The Company shall be obligated to promptly reissue unlegended certificates upon
the request of any holder thereof (x) at such time as the holding period under
Rule 144 or another applicable exemption from the registration requirements of
the Securities Act has been satisfied or (y) at such time as a registration
statement is available for the transfer of the Shares. The Company is entitled
to request from any holder requesting unlegended certificates under clause
(x) of the foregoing sentence an opinion of counsel reasonably acceptable to the
Company to the effect that the securities proposed to be disposed of may
lawfully be so disposed of without registration, qualification or legend.

(x) If the Purchaser is an individual, then the Purchaser resides in the state
or province identified in the address of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement.

(y) Each Purchaser understands that the Company prior to the Merger was a “shell
company” as defined in Rule 12b-2 under the Exchange Act, and that upon filing
with the SEC of the Super 8-K reporting the consummation of the Merger and
related transactions and the transactions contemplated by this Agreement,

 

20



--------------------------------------------------------------------------------

and otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Shares
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

(z) The Purchaser represents that it (1) has a substantive, pre-existing
relationship with the Company or (2) has direct contact by the Company or its
Placement Agents outside of the Offering and (3) was not identified or contacted
through the marketing of the public offering and (4) did not independently
contact the issuer as a result of general solicitation by means of the Super 8-K
or any press release or any other public disclosure disclosing the material
terms of the Offering.

(aa) To the extent the Company and the Purchaser agreed in writing to rely on
Regulation S as the exemption for the sale and issuance of the Shares each
Purchaser who is a Non-U.S. person (as defined below), having been informed by
the Company of its reliance on Regulation S, hereby represents and warrants to
the Company as follows:

(i) This Agreement is made by the Company with such Purchaser who is a Non-U.S.
person in reliance upon such Non-U.S. person’s representations, warranties and
covenants made in this Section 4(aa).

(ii) Such Non-U.S. person has been advised and acknowledges that:

(A) the Shares have not been, and when issued, will not be registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country;

(B) in issuing and selling the Shares to such Non-U.S. person pursuant hereto,
the Company is relying upon the “safe harbor” provided by Regulation S and/or on
Section 4(2) under the Securities Act

(C) it is a condition to the availability of the Regulation S “safe harbor” that
the Shares not be offered or sold in the United States or to a U.S. person until
the expiration of a period of one (1) year following the date of the First
Subsequent Closing or any Subsequent Closing, as applicable; and

 

21



--------------------------------------------------------------------------------

(D) notwithstanding the foregoing, prior to the expiration of one (1) year after
the First Subsequent Closing or any Subsequent Closing, as applicable (the
“Restricted Period”), the Shares may be offered and sold by the holder thereof
only if such offer and sale is made in compliance with the terms of this
Agreement and either: (A) if the offer or sale is within the United States or to
or for the account of a U.S. person (as such terms are defined in Regulation S),
the securities are offered and sold pursuant to an effective registration
statement or pursuant to Rule 144 under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. person.

As used herein, the term “United States” means and includes the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” (as defined in Regulation
S) means:

(A) a natural person resident in the United States;

(B) any partnership or corporation organized or incorporated under the laws of
the United States;

(C) any estate of which any executor or administrator is a U.S. person;

(D) any trust of which any trustee is a U.S. person;

(E) any agency or branch of a foreign entity located in the United States;

(F) any nondiscretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

(G) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

(H) a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.

 

22



--------------------------------------------------------------------------------

(iii) Such Non-U.S. person agrees that with respect to the Shares until the
expiration of the Restricted Period:

(A) such Non-U.S. person, its agents or its representatives have not and will
not solicit offers to buy, offer for sale or sell any of the Shares, or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; and

(B) notwithstanding the foregoing, prior to the expiration of the Restricted
Period, the Shares may be offered and sold by the holder thereof only if such
offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person (as such terms are defined in Regulation S), the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act; or (B) the offer and
sale is outside the United States and to other than a U.S. person; and

(C) such Non-U.S. person shall not engage in hedging transactions with regard to
the Securities unless in compliance with the Securities Act.

The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration statement.
Such Non-U.S. person agrees that after the Restricted Period, the Shares may be
offered or sold within the United States or to or for the account of a U.S.
person only pursuant to applicable securities laws.

(iv) Such Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Shares.

(v) Such Non-U.S. person: (A) is domiciled and has its principal place of
business outside the United States; (B) certifies it is not a U.S. person and is
not acquiring the Shares for the account or benefit of any U.S. person; and
(C) at the time of the First Subsequent Closing or any Subsequent Closing, as
applicable, the Non-U.S. person or persons acting on Non-U.S. person’s behalf in
connection therewith will be located outside the United States.

(vi) At the time of offering to such Non-U.S. person and communication of such
Non-U.S. person’s order to purchase the Shares and at the time of such Non-U.S.
Person’s execution of this Agreement, the Non-U.S. person or persons acting on
Non-U.S. person’s behalf in connection therewith were located outside the United
States.

(vii) Such Non-U.S. person is not a “distributor” (as defined in Regulation S)
or a “dealer” (as defined in the Securities Act).

(viii) Such Non-U.S. person acknowledges that the Company shall make a notation
in its stock books regarding the restrictions on transfer set forth in this
Section 4(aa) and shall transfer such shares on the books of the Company only to
the extent consistent therewith.

 

23



--------------------------------------------------------------------------------

(ix) In particular, such Non-U.S. person acknowledges that the Company shall
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration.

(x) Such Purchaser understands and agrees that each certificate held by such
Non-U.S. person representing the Shares, or any other securities issued in
respect of the Shares upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall bear the following legend (in
addition to any legend required by this Agreement or under applicable state
securities laws):

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF ANY
INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.]

5. Conditions to Company’s Obligations at the applicable Subsequent Closing. The
Company’s obligation to complete the sale and issuance of the Shares and deliver
the Shares to the Purchaser, individually, at the First Subsequent Closing or
any Subsequent Closing, as applicable, shall be subject to the following
conditions to the extent not waived by the Company:

(a) Receipt of Payment. The Company shall have received payment, by certified or
other bank check or by wire transfer of immediately available funds, in the full
amount of the Purchase Price for the number of Shares being purchased by such
Purchaser at the First Subsequent Closing or any Subsequent Closing, as
applicable.

(b) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the First Subsequent Closing date or any Subsequent Closing date, as applicable,
with the same force and effect as if they had been made on and as of said date.

(c) Performance. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the First Subsequent Closing or any Subsequent Closing, as applicable.

(d) Receipt of Executed Documents. Each Purchaser participating in the First
Subsequent Closing or any Subsequent Closing, as applicable, shall have executed
and delivered to the Company the Omnibus Signature Page, the Purchaser
Questionnaire and the Selling Securityholder Questionnaire (as defined in the
Registration Rights Agreement).

 

24



--------------------------------------------------------------------------------

(e) Effectiveness of the Merger. The Merger shall have been effected.

(f) Lock-Up Agreements. (a) All officers and directors of the Company, (b) key
employees, agreed to by the Company and Exicure, if any; (c) all persons holding
in the aggregate 85% or more of the Merger Shares issued in exchange for the
equity securities of Exicure in the Merger; (d) all stockholders of the Company
holding 1% or more shares of Common Stock immediately prior to the Initial
Closing and (e) certain stockholders of the Company prior to the Merger (each a
“Restricted Holder” and, collectively, the “Restricted Holders”) shall have
entered into agreements with the Company for a term of nine months, whereby they
will agree to certain restrictions on the sale or disposition (including pledge)
of all of the Company’s Common Stock held by (or issuable to) them on the date
of the Initial Closing, excluding any shares purchased by them in the Offering.
The lock-ups will contain customary transfer exceptions.

(g) Qualifications. All authorizations, approvals or permits, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement at the First Subsequent Closing or any Subsequent
Closing, as applicable, shall be obtained and effective as of the First
Subsequent Closing or any Subsequent Closing, as applicable, except for Blue Sky
law permits and qualifications that may be properly obtained after the First
Subsequent Closing or any Subsequent Closing, as applicable.

6. Conditions to Purchasers’ Obligations at the applicable Subsequent Closing.
The Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares at the First Subsequent Closing or any Subsequent Closing, as applicable,
shall be subject to the following conditions to the extent not waived by the
holders of at least a majority of the Held Shares (as defined below) to be
purchased at the First Subsequent Closing or any Subsequent Closing, as
applicable, and the Placement Agents on behalf of the Purchaser at the First
Subsequent Closing or any Subsequent Closing, as applicable:

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof (as modified by the disclosures on the
Disclosure Schedule or the Super 8-K (but excluding any disclosures contained
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or in any other section to the extent
they are forward-looking statements or cautionary, predictive or forward-looking
in nature) shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects as so qualified) as of, and
as if made on, the First Subsequent Closing date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and in all material respects
correct as of such earlier date (except in each case to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects as so qualified).

 

25



--------------------------------------------------------------------------------

(b) Performance. The Company and the Escrow Agent shall have performed in all
material respects all obligations and covenants herein and under the Escrow
Agreement which required to be performed by it on or prior to the First
Subsequent Closing date.

(c) Receipt of Executed Transaction Documents. The Company shall have executed
and delivered to the Purchaser the Registration Rights Agreement and the Escrow
Agreement.

(d) Effectiveness of the Merger. The Merger shall have been effected.

(e) Certificate. The Chief Executive Officer of the Company shall execute and
deliver to the Placement Agents a certificate addressed to the Purchasers to the
effect that the representations and warranties of the Company in Section 3
hereof (as modified by the disclosures on the Disclosure Schedule or the Super
8-K (but excluding any disclosures contained under the heading “Risk Factors”
and any disclosure of risks included in any “forward-looking statements”
disclaimer or in any other section to the extent they are forward-looking
statements or cautionary, predictive or forward-looking in nature) shall be true
and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects as so qualified) as of, and as if made on, the First
Subsequent Closing date.

(f) Good Standing. The Company and each of its subsidiaries is a corporation or
other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

(g) Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any Governmental Authority, shall have been issued,
and no action or proceeding shall have been instituted by any Governmental
Authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

(h) Lock-Up Agreements. Each of the agreements required by Section 5(f) hereto
shall have been executed by the persons referred to therein and delivered to the
Company.

(i) Legal Opinion. Sidley Austin LLP shall deliver an opinion to the Purchaser
and the Placement Agents, dated as of the Initial Closing, in form and substance
reasonably acceptable to Katalyst.

7. Indemnification.

(a) The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, stockholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (collectively,
the “Purchaser Indemnitees”), from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all

 

26



--------------------------------------------------------------------------------

expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the Company’s
breach of any representation, warranty or covenant contained herein; provided,
however, that the Company will not be liable in any such case to the extent and
only to the extent that any such loss, liability, claim, damage, cost, fee or
expense arises out of or is based upon the inaccuracy of any representations
made by such indemnified party in this Agreement, or the failure of such
indemnified party to comply with the covenants and agreements contained herein.
The liability of the Company under this paragraph shall not exceed the total
Purchase Price paid by the Purchaser hereunder, except in the case of fraud.

(b) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any Action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 7 except to the extent the indemnified party is actually prejudiced
by such omission. In case any such Action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance),
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent requires only the payment of money damages,
does not subject the indemnified party to any continuing obligation or require
any admission of criminal or civil responsibility, and includes an unconditional
release of each indemnified party from all liability arising out of such Action,
or (ii) be liable for any settlement of any such Action effected without its
written consent (which consent shall not be

 

27



--------------------------------------------------------------------------------

unreasonably withheld), but if settled with its written consent or if there be a
final judgment of the plaintiff in any such Action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.

(c) Purchaser acknowledges on behalf of itself and each Purchaser Indemnitee
that, other than for actions seeking specific performance of the obligations
under this Agreement or in the case of fraud, the sole and exclusive remedy of
the Purchaser and the Purchaser Indemnitee with respect to any and all claims
relating to this Agreement shall be pursuant to the indemnification provisions
set forth in this Section 7.

8. Price Based Anti-Dilution.

(a) The Purchaser (but not any transferees of the Shares) shall have
anti-dilution protection such that if within eighteen (18) months after the
Initial Closing the Company shall issue Additional Shares of Common Stock (as
defined below) for a consideration per share, or with an exercise or conversion
price per share, less than the Purchase Price (adjusted proportionately for any
event described in clause (iii) of the following paragraph) occurring after the
Initial Closing) (the “Lower Price”), the Purchaser shall be entitled to receive
from the Company (for no additional consideration) additional Shares with
respect to the Shares purchased by such Purchaser in the Offering and still held
of record and beneficially owned by such Purchaser at the time of the dilutive
issuance (such shares, together with the shares issued to the other purchasers
pursuant to the other Subscription Agreements of like tenor used in the
Offering, the “Held Shares”) in an amount such that, when added to the Held
Shares held by the Purchaser, will equal the number of shares of Common Stock
that such Purchaser’s aggregate Purchase Price for such Held Shares would have
purchased at the Lower Price. Either (i) holders of a majority of the then Held
Shares or (ii) a representative of the holders of the then Held Shares, which
representative shall be appointed by the three (3) Purchasers who then hold the
largest number of Held Shares, shall have the authority to waive these
anti-dilution rights with respect to a particular issuance of securities for
Purchaser and all other purchasers party to the other Subscription Agreements of
like tenor used in the Offering (such persons described in either clause (i) or
(ii) of this sentence, the “Anti-Dilution Requisite Party”). Notwithstanding the
foregoing, the anti-dilution protection in this Section 8(a) shall automatically
terminate upon the Company’s receipt of gross proceeds of forty million dollars
($40,000,000) or more in one or more related closings (the “Anti-Dilution
Threshold”) in a bona fide transaction pursuant to which the Company issues
shares of Common Stock and/or Additional Shares of Common Stock with the
principal purpose of raising capital. For the avoidance of doubt, the gross
proceeds from this Offering may be included in the Anti-Dilution Threshold.

(b) For the purposes of this Agreement, “Additional Shares of Common Stock”
shall mean all shares of Common Stock issued by the Company after the Initial
Closing (including without limitation any shares of Common Stock issuable upon
conversion or exchange of any convertible securities or upon exercise of any
option, warrant or other right, on an as-converted or as-exercised basis, as of
the date of issuance of such security, option, warrant or right), other than:
(i) shares of Common Stock issued or issuable upon conversion or exchange of any
convertible securities or exercise of any options or warrants outstanding as of
immediately following the Merger and the Initial Closing (including the
Placement Agent Warrants); (ii) securities issued or issuable to strategic
investors in connection with an acquisition, collaboration, joint venture,
technology license agreement or

 

28



--------------------------------------------------------------------------------

other strategic transaction; (iii) shares of Common Stock issued or issuable by
reason of a stock dividend, stock split, split-up or other distribution on
shares of Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction effected in such a way that
there is no change of control; (iv) securities of the Company issued or issuable
pursuant to the acquisition of another entity or business by the Company by
merger, purchase of substantially all of the assets or other reorganization, but
not including a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities; (v) issuances of Common Stock, options of other equity
awards to officers, directors and employees of, or consultants to, the Company
pursuant to the Company’s 2017 Equity Incentive Plan or its 2017 Employee Stock
Purchase Plan or assumed by the Company in connection with the Merger, or upon
exercise of options or warrants granted to such parties pursuant to such plans
or such arrangements assumed by the Company in connection with the Merger; and
(vi) securities issued to financial institutions, institutional investors or
lessors in connection with credit arrangements, equipment financings, lease
arrangements or similar transactions, in the aggregate not exceeding ten percent
(10%) of the number of shares of Common Stock outstanding at the time of such
issuance.

9. Revocability; Binding Effect. The subscription hereunder may be revoked prior
to the First Subsequent Closing or any Subsequent Closing, as applicable,
thereon, provided that written notice of revocation is sent and is received by
the Company or a Placement Agent at least one Business Day prior to the First
Subsequent Closing or any Subsequent Closing, as applicable, on such
subscription. The Purchaser hereby acknowledges and agrees that this Agreement
shall survive the death or disability of the Purchaser and shall be binding upon
and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. If the
Purchaser is more than one person, the obligations of the Purchaser hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person’s heirs, executors, administrators, successors,
legal representatives and permitted assigns. For the purposes of this Agreement,
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City, Hong Kong, Singapore and the People’s Republic of China are open
for the general transaction of business.

10. Next Equity Financing. From the date of the First Subsequent Closing through
the Long Stop Date, if the Company issues or sells any Additional Shares of
Common Stock from which the Company receives gross proceeds of two million five
hundred thousand dollars ($2,500,000) or more in one or more related closings
(the “Next Equity Financing”) with terms and conditions, including price, more
favorable to the holder of such security in the Next Equity Financing than the
terms and conditions set forth in this Agreement, including the Purchase Price,
then the Company shall promptly provide the Purchaser with written notice of
such fact (and the relevant terms and conditions) and, unless otherwise agreed
by the Company and the Purchaser, this Agreement, without any further action of
the Company or the Purchaser, shall be deemed automatically amended and modified
to include such more favorable terms such that the Purchaser shall receive the
benefit of such more favorable terms. To the extent the terms and conditions,
including price, applicable to any investor in the Initial Closing are more
favorable than the terms and conditions set forth in this Agreement, the Company
shall promptly provide the Purchaser

 

29



--------------------------------------------------------------------------------

with written notice of such fact (and the relevant terms and conditions) and,
unless otherwise agreed by the Company and the Purchaser, this Agreement,
without any further action of the Company or the Purchaser, shall be deemed
automatically amended and modified to include such more favorable terms such
that the Purchaser shall receive the benefit of such more favorable terms. To
the extent an investor in the Next Equity Financing receives securities other
than shares of Common Stock, then the Purchaser shall have the right to exchange
its then Held Shares (for no additional consideration) for the amount of
securities equal to the aggregate Purchase Price for the then Held Shares. For
clarity, any Subsequent Closing pursuant to the same terms of this Agreement
(other than necessary changes of name, address and/or amount of aggregate (but
not per share) Purchase Price) shall not be a Next Equity Financing.

11. Miscellaneous.

(a) Modification. This Agreement shall not be amended, modified or waived except
by an instrument in writing signed by the Company and the holders of at least a
majority of the then Held Shares (as defined above), provided that Section 8 of
this Agreement shall not be amended or modified except by an instrument in
writing signed by the Company and the Anti-Dilution Requisite Party (as defined
above). Any amendment, modification or waiver effected in accordance with this
Section 10(a) shall be binding upon the Purchaser and each transferee of the
Shares, each future holder of all such Shares, and the Company.

(b) Immaterial Modifications to the Registration Rights Agreement. The Company
and the Placement Agents may, at any time prior to the Initial Closing, amend
the Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser.

(c) Third-Party Beneficiary. The Placement Agents shall be express third party
beneficiaries of the representations and warranties included in Sections 3 and 4
of this Agreement. This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except as otherwise set forth in Section 7 and this Section 10(c).

(d) Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid;
(iii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party; (iv) when sent, if by e- mail, (provided that such sent e-mail is
kept on file (whether electronically or otherwise) by the sending party and the
sending party does not receive an automatically generated message from the
recipient’s e- mail server that such e-mail could not be delivered to such
recipient); or (v) one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers and email
addresses for such communications shall be:

(i) if to the Company, at

Exicure, Inc.

8045 Lamon Avenue, Suite 410

Skokie, Illinois 60077

Attention: David Giljohann, CEO

Facsimile:

Email:

 

30



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Sidley Austin LLP

1001 Page Mill Road, Building 1 Palo Alto, California 94304

Attention: Sam Zucker

Facsimile:

Email:

(ii) if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof (or, in either case, to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section). Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.

(e) Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

(g) Arbitration. All disputes arising out of or in connection with this
Agreement shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be New York, New York.

(h) Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at the First Subsequent
Closing or any Subsequent Closing, as applicable, under applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of such actions promptly upon request of any Purchaser.

(i) Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

(j) Securities Law Disclosure; Publicity. The Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the SEC (other than the Registration Statement) or any regulatory
agency or principal trading market,

 

31



--------------------------------------------------------------------------------

without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by the Registration Rights Agreement and (B) the filing of final
Transaction Documents with the SEC or (ii) to the extent such disclosure is
required by law, request of the staff of the SEC or of any regulatory agency or
principal trading market regulations, in which case the Company shall provide
the Purchasers with prior written notice of such disclosure permitted under this
sub-clause (ii). From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company or any of its respective officers, directors, employees or agents that
is not disclosed in the Press Release unless a Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in this Section 10, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with such transactions (including the existence and terms of such
transactions).

(k) Non-Public Information. Except for information (including the terms of this
Agreement and the transactions contemplated hereby) disclosed and that will be
disclosed in the SEC Reports and the Disclosure Schedule, the Company shall not
and shall cause each of its officers, directors, employees and agents, not to,
provide any Purchaser with any material, non- public information regarding the
Company without the express written consent of such Purchaser.

(l) This Agreement, together with the Registration Rights Agreement, and all
exhibits, schedules and attachments hereto and thereto and any confidentiality
agreement between the Purchaser and the Company, constitute the entire agreement
between the Purchaser and the Company with respect to the Offering and supersede
all prior oral or written agreements and understandings, if any, relating to the
subject matter hereof. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

(m) If the Shares are certificated and any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Company’s transfer agent of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Company’s transfer agent for any losses in connection therewith or, if required
by the transfer agent, a bond in such form and amount as is required by the
transfer agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

(n) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

32



--------------------------------------------------------------------------------

(o) This Agreement may be executed in one or more original or facsimile or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e- mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.

(p) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

(q) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

(r) The Purchaser understands and acknowledges that there may be multiple
Subsequent Closings for the Offering.

(s) The Purchaser hereby agrees to furnish the Company such other information as
the Company may request prior to the First Subsequent Closing or any Subsequent
Closing, as applicable, with respect to its subscription hereunder.

(t) The representations and warranties of the Company and each Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement for a period of one (1) year from the date of the
Initial Closing and shall in no way be affected by any investigation or
knowledge of the subject matter thereof made by or on behalf of the Purchasers
or the Company.

(u) Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.

(v) Public Disclosure. Neither the Purchaser nor any officer, manager, director,
member, partner, stockholder, employee, Affiliate, Affiliated person or entity
of the Purchaser shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval (which
may be withheld in the Company’s sole discretion), except to the extent such
disclosure is required by law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations.

 

33



--------------------------------------------------------------------------------

(w) Potential Conflicts. The Placement Agents, their sub-agents, legal counsel
to the Company, the Placement Agents or Exicure and/or their respective
Affiliates, principals, representatives or employees may now or hereafter own
shares of the Company.

(x) Independent Nature of Each Purchaser’s Obligations and Rights. For avoidance
of doubt, the obligations of the Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and the Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchaser under any other Subscription Agreement. Nothing contained herein
and no action taken by the Purchaser shall be deemed to constitute the Purchaser
as a partnership, an association, a joint venture, or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement and any other Subscription Agreements. The Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

(y) Waiver of Conflicts. Each party to this Agreement acknowledges that Sidley
Austin LLP, counsel for the Company, has in the past performed and may continue
to perform legal services for certain of the Purchasers in matters unrelated to
the transactions described in this Agreement, including financings and other
matters. Accordingly, each party to this Agreement hereby (a) acknowledges that
they have had an opportunity to ask for information relevant to this disclosure;
(b) acknowledges that Sidley Austin LLP represented the Company in the
transaction contemplated by this Agreement and has not represented any
individual Purchaser in connection with such transaction; and (c) gives its
informed consent to Sidley Austin LLP’s representation of certain of the
Purchasers in such unrelated matters and to Sidley Austin LLP’s representation
of the Company in connection with this Agreement and the transactions
contemplated hereby.

[Signature page follows.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the
             day of                     , 2017.

 

EXICURE, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXICURE, INC. f/k/a/ MAX-1 ACQUISITION CORPORATION

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of                      ,1 2017 (the “Subscription Agreement”), between the
undersigned, Exicure, Inc. f/k/a Max-1 Acquisition Corporation, a Delaware
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned, (ii) enter into the Registration
Rights Agreement (the “Registration Rights Agreement”), among the undersigned,
the Company and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (iii) purchase the Shares of the Company’s
securities as set forth in the Subscription Agreement and below, hereby agrees
to purchase such Shares from the Company and further agrees to join the
Subscription Agreement and the Registration Rights Agreement as a party thereto,
with all the rights and privileges appertaining thereto, and to be bound in all
respects by the terms and conditions thereof. The undersigned specifically
acknowledges having read the representations section in the Subscription
Agreement entitled “Representations and Warranties of the Purchaser” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as a Purchaser.

IN WITNESS WHEREOF, the Purchaser hereby executes this Agreement and the
Registration Rights Agreement.

Dated:                     , 2017

 

       X      $3.00    =      $   Number of Shares      
Purchase Price per Share       Total Purchase Price

 

PURCHASER (individual)     PURCHASER (entity)         Signature     Name of
Entity

      Print Name     By:           Signature

     

      Print Name:    

Signature (if Joint Tenants or Tenants in Common)     Title:          

Address of Principal Residence:     Address of Executive Offices:              
                     

 

1  Will reflect the Closing Date. Not to be completed by Subscriber.

 

36



--------------------------------------------------------------------------------

Social Security Number(s):       IRS Tax Identification Number:          
Telephone Number:       Telephone Number:           Facsimile Number:      
Facsimile Number:           E-mail Address:       E-mail Address:          

 

37



--------------------------------------------------------------------------------

EXICURE, INC. f/k/a MAX-1 ACQUISITION CORPORATION

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial              I have a net worth of at least US$1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. (For purposes of calculating your net worth under this paragraph,
(a) your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability); and (c) indebtedness that is secured by your primary residence in
excess of the estimated fair market value of your primary residence at the time
of your purchase of the securities shall be included as a liability.)

 

Initial              I have had an annual gross income for the past two years of
at least US$200,000 (or US$300,000 jointly with my spouse) and expect my income
(or joint income, as appropriate) to reach the same level in the current year.

 

Initial              I am a director or executive officer of the Exicure, Inc.

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial              The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above (in which case each such person must complete the Accreditor Investor
Certification for Individuals above as well the remainder of this
questionnaire).

 

Initial              The investor certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least US$5 million and was not formed for the purpose of investing the
Company.

 

Initial              The investor certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA §
3(21)) that is a bank, savings and loan association, insurance company or
registered investment advisor.



--------------------------------------------------------------------------------

Initial              The investor certifies that it is an employee benefit plan
whose total assets exceed US$5,000,000 as of the date of this Agreement.

 

Initial              The undersigned certifies that it is a self-directed
employee benefit plan whose investment decisions are made solely by persons who
meet at least one of the criteria for Individual Investors.

 

Initial              The investor certifies that it is a U.S. bank as defined in
Section 3(a)(2) of the Securities Act, or any U.S. savings and loan association
or other similar U.S. institution as defined in Section 3(a)(5) of the
Securities Act acting in its individual or fiduciary capacity.

 

Initial              The undersigned certifies that it is a broker-dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934.

 

Initial              The investor certifies that it is an organization described
in Section 501(c)(3) of the Internal Revenue Code with total assets exceeding
US$5,000,000 and not formed for the specific purpose of investing in the
Company.

 

Initial              The investor certifies that it is a trust with total assets
of at least US$5,000,000, not formed for the specific purpose of investing in
the Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of the prospective investment.

 

Initial              The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000.

 

Initial              The investor certifies that it is an insurance company as
defined in Section 2(13) of the Securities Act of 1933, or a registered
investment company.

 

39



--------------------------------------------------------------------------------

Exicure, Inc. f/k/a Max-1 Acquisition Corporation

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):     

Individual executing Profile or Trustee:     

Social Security Numbers / Federal I.D. Number:     

Date of Birth:           Marital Status:     

Joint Party Date of Birth:           Investment Experience (Years):     

Annual Income:          Liquid Net Worth:      Net Worth*:           

Tax Bracket:              15% or below              25% - 27.5%             
Over 27.5%

 

Home Street Address:     

Home City, State & Zip Code:     

Home Phone:         Home Fax:         Home Email:     

Employer:      Employer Street Address:     

Employer City, State & Zip Code:     

Bus. Phone:         Bus. Fax:         Bus. Email:     

Type of Business:     

Outside Broker/Dealer:     

Section B – Certificate Delivery Instructions

             Please deliver certificate to the Employer Address listed in
Section A.

             Please deliver certificate to the Home Address listed in Section A.

             Please deliver certificate to the following address:
                                         
                                         

Section C – Form of Payment – Check or Wire Transfer

             Check payable to [•]



--------------------------------------------------------------------------------

             Wire funds from my outside account according to instructions of the
Subscription Agreement.

             The funds for this investment are rolled over, tax deferred from
                 within the allowed 60 day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm:
            

          Investor Signature       Date

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and
(c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

41



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:         LEGAL ADDRESS:                 SSN# or TAX ID#       OF
INVESTOR:      YEARLY INCOME:     

NET WORTH:        *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and
(c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S) FOR ALL INVESTORS:     

ADDRESS OF BUSINESS OR OF EMPLOYER:     

FOR INVESTORS WHO ARE INDIVIDUALS:     

AGE:     

FOR INVESTORS WHO ARE INDIVIDUALS:     

OCCUPATION:     

FOR INVESTORS WHO ARE ENTITIES:     

NATURE OF BUSINESS:     



--------------------------------------------------------------------------------

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

   Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

   Investments Savings Proceeds of Sale Other                     

(Circle one or more)

 

Signature:      

Print Name:      

Title (if applicable):      

Date:      

 

 

44



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement